DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 from the Amendment and Response Under 37 CFR 1.111 (“Amendment/Response”) filed on 19 January 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This conclusion was reached after performing the patent eligibility analysis outlined in MPEP 2106. The paragraphs below provide more detail on how the steps of the patent eligibility analysis were applied to the claims.
	As described in MPEP 2106(III) and 2106.03(II), Step 1 of the patent eligibility analysis asks whether a claim is to any of these four statutory categories: process, machine, manufacture or composition of matter. Each of claims 1-20 is to at least one of the four statutory 
	As described in MPEP 2106(III) and 2106.04(II), the next step of the patent eligibility analysis, Step 2A, asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).) The two prongs are addressed in the paragraphs below.
	Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations that recite an abstract idea:
“A method comprising: computing a risk level for each of a plurality of items in a retailer inventory” “at risk of losing market value.”
“Differentiating the plurality of items at risk of losing market value based on the corresponding risk levels.”
“Communicating” “to learn an identity of candidate substitute items for one or more items identified in the retailer inventory database.”
“Identifying one or more of the candidate substitute items to exchange for one of the plurality of items identified in the retailer inventory” “based on one or more contextual factors.”
“Facilitating an exchange of the item and at least one of the candidate substitute items, the facilitating comprising highlighting the item in an image” “to indicate that the item is losing value or is at risk of losing value.”

	Step 2A, Prong Two, asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use claim 1 as an example, the claim recites the following additional elements:
The claimed “retailer inventory” is represented by a “retailer inventory database.”
The claimed “communicating” is “with a distribution system.”
The claimed “image” is “captured by and displayed on an electronic user device.”

	Further, the additional elements of claim 1 recites aspects that are analogous to applying the abstract ideas using a general purpose computer through conventional functioning of such a computer, with the use of databases, communicating with systems, and capturing and displaying images being conventional functions of general purpose computers. “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” (See MPEP 2106.05(b)(I).) Also, “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.” (See id.) For at least these reasons, it cannot be said that the abstract ideas of claim 1 are applied with, or by use of, a particular machine. (See MPEP 
	Furthermore, the additional elements of claim 1 recite aspects that are analogous to: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Storing and retrieving information in memory,” both of which are computer functions the courts have recognized as being insignificant extra-solution activity. (See MPEP 2106.05(d)(II).) The additional elements of claim 1 also recite aspects that are analogous to: “A commonplace business method or mathematical algorithm being applied on a general purpose computer” and “Requiring the use of software to tailor information and provide it to the user on a generic computer,” both of which are examples the courts have found to be mere instructions to apply an exception. (See MPEP 2106.05(f).) The additional elements of claim 1 also recite aspects that are analogous to “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display,” which is an example of an activity the courts have found to be insignificant extra-solution activity. (See MPEP 2106.05(g). The additional elements of claim 1 also recite aspects that are analogous to “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.” (See MPEP 2106.05(h).) For these additional reasons, claim 1 does not meet the eligibility criteria of Step 2A, Prong Two.
	The next step of the patent eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The considerations involved in Step 2B overlap, to an extent, with the considerations involved in Step 2A, Prong Two. (See id.) As such, the rationales applied against claim 1 in Step 2A, Prong Two, also apply against claim 1 in Step 2B. Further, at least some of the additional elements identified as being insignificant extra-solution activity in Step 2A, Prong 
	Claims 2-16 and 18 depend from claim 1, and elaborate on the recitations introduced in claim 1 in ways that do not overcome the rationales for ineligibility applied against claim 1, and render the claims susceptible to the same rationales for ineligibility applied against claim 1. For example, claims 2-8, 10-16, and 18 either recite abstract idea elements that fail to meet the eligibility criteria of Step 2A, Prong One of the patent eligibility analysis, or recite additional elements that fail to meet the eligibility criteria of Step 2A, Prong Two and Step 2B of the patent eligibility analysis. Also, claim 9 recites mathematical relationships, mathematical formulas or equations, mathematical calculations that fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) For all of these reasons, claims 2-16 and 18 are ineligible under 35 USC 101.
Each of claims 19 and 20 is of different scope relative to claim 1, but each of the claims recites limitations similar to the limitations recited by claim 1. As such, the rationales applied against claim 1 in finding claim 1 ineligible under 35 USC 101 also apply against claims 19 and 20. Accordingly, claims 19 and 20 are rejected as ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,447,665 B1 to Schoenharl et al. (“Schoenharl”) in view of Lee, Yumi, Sang Hwa Song, and Taesu Cheong. "The value of supply chain coordination under moral hazard: A case study of the consumer product supply chain." PloS one 13.3 (2018): e0194043. (“Lee”), and further in view of U.S. Pat. App. Pub. No. 2015/0046299 A1 to Yan (“Yan”).
Regarding claim 1, Schoenharl discloses the following limitations:
“A method comprising: computing a risk level for each of a plurality of items in a retailer inventory database at risk of losing market value.” Schoenharl discloses, in col. 9, ll. 43-49, “In an embodiment, inventory management system 150 may be configured to analyze the inventory of a particular item 135, determine whether the inventory level is healthy or unhealthy in accordance with the model derived above, and initiate or suggest action, such as disposition, to be taken with respect to any unhealthy inventory.” Schoenharl also discloses, in col. 10, ll. 6-10, “IH module 230 may utilize a set of rules or specifications (e.g., an Application Programming Interface (API)) to access and/or make use of the services and resources provided by disposition module 240, purchasing module 250, forecasting module 260, and/or inventory database 270.” The determining of the relative healthiness and unhealthiness of inventory items in Schoenharl reads on the claimed “comparing a risk level for each of a plurality of items,” the use of 
“Differentiating the plurality of items at risk of losing market value based on the corresponding risk levels.” See the cited passages from Schoenharl in the immediately preceding bullet point. The relative healthiness and unhealthiness in Schoenharl reads on the claimed “differentiating” “based on the corresponding risk levels,” where unhealthy inventory items in Schoenharl read on the claimed “items at risk of losing market value.”
Lee discloses limitations of claim 1 that do not appear to be explicitly disclosed in their entirety by Schoenharl:
“Communicating with a distribution system to learn an identity of candidate substitute items for one or more items identified in the retailer inventory database.” As noted above, Schoenharl already discloses aspects that read on the claimed “items identified in the retailer inventory database.” Schoenharl also discloses, in col. 6, ll. 41-52, “On the other hand, the same unit of the same item 135 may be disposed of via disposition channel for a different level of economic consideration. For example, the unit may be returned to a vendor for a percentage of the original purchase cost of the unit, sold to a liquidator, or disposed of via any other suitable method such as described above. Economic consideration received in exchange for an item 135 may typically include monetary consideration, but may also include other consideration such as credit relating to current or future transactions, bartered goods or services, or any other form of value agreeable to the parties participating in the exchange.” To the extent the acts of returning and provision of bartered goods in Schoenharl are viewed as insufficient to teach the claimed “substitute items,” Lee is provided. 
“Identifying one or more of the candidate substitute items to exchange for one of the plurality of items identified in the retailer inventory database based on one or more contextual factors.” As noted above, Schoenharl already discloses aspects that read on the claimed “items identified in the retailer inventory database.” Also, see the cited passages from Lee in the immediately preceding bullet point. The exchanging of old product X for new product Y necessitates identifying the products X and Y, which reads on the claimed “identifying” “candidate substitute items to exchange for” “the plurality of items identified in the retailer inventory database.” The new product vs. old product relationship in Lee reads on the claimed “based on” “contextual factors.”
“Facilitating an exchange of the item and at least one of the candidate substitute items.” Lee discloses, on p. 5/16, “To ease the burden on retailers due to the maintenance of large inventories, some suppliers enter into buyback contract schemes in which retailers can return unsold inventory to the supplier at any time, or exchange that inventory for other products.” Lee also discloses, on p. 5/16, “Suppose a retailer carries an old product X, and that a new product Y is about to be introduced into the market. Under the buyback contract structure, the supplier's inventory of X will increase due to continuous returns and exchanges, but Y will be distributed to the market upon its release.” The contract schemes for exchanges in Lee read on the claimed “facilitating an exchange,” and the exchange of product X for product Y in Lee reads on the claimed “exchange of the item and at least one of the candidate substitute items.”
Lee discloses cases related to consumer product supply chains (see p. 1/16), similar to the claimed invention and Schoenharl. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inventory management processes of Schoenharl, to include the exchanging of items for substitute items of Lee, as doing so helps “guide supply chain participants' behaviors and align their goals and processes such that they are consistent with supply-chain-wide objectives,” as taught by Lee (see p. 1/16).
Yan discloses limitations of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Schoenharl and Lee:
“The facilitating comprising highlighting the item in an image captured by and displayed on an electronic user device to indicate that the item is losing value or is at risk of losing value.” Schoenharl discloses, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising 
Yan discloses “inventory level assessment” (see abstract) similar to the claimed invention and the combination of Schoenharl and Lee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reporting of status of inventory items of the combination of Schoenharl and Lee, to be carried out using the augmented reality views of Yan, because “The ability of mobile devices 
Regarding claim 2, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising exchanging the item and at least one of the candidate substitute items.” Lee discloses, on p. 5/16, “To ease the burden on retailers due to the maintenance of large inventories, some suppliers enter into buyback contract schemes in which retailers can return unsold inventory to the supplier at any time, or exchange that inventory for other products.” Lee also discloses, on p. 5/16, “Suppose a retailer carries an old product X, and that a new product Y is about to be introduced into the market. Under the buyback contract structure, the supplier's inventory of X will increase due to continuous returns and exchanges, but Y will be distributed to the market upon its release.” The exchanging of old products X for new products Y in Lee reads on the claimed “exchanging the item and” “the candidate substitute items.”
Regarding claim 3, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, wherein the contextual factors are one or more of a demand forecast, a weather report, crowd density, a rate at which an inventory of the item is being sold, a time to an expiration of a buyback period, a sales forecast, a location, and an economic rate.” Schoenharl discloses, in col. 7, l. 66 to col. 8, l. 4, “For instance, referring to the previous example, if the demand or sales rate of particular item 135 is 2 units per week, then given the breakeven 
Regarding claim 8, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, wherein the triggering is based on an existing stock of the item, a current sales volume of the item, and historic data regarding the item.” Schoenharl discloses, in col. 3, l. 67 to col. 4, l. 2, “Alternatively, storage costs may be allocated to items 135 based upon their value or sales volume as opposed to their size.” Schoenharl discloses, in col. 10, ll. 60-02, “For example, forecasting module 260 may employ quantitative methods and/or historical data to predict future demand for a given item.” Schoenharl discloses, in col. 11, ll. 4-10, “Inventory database 270 may also include information regarding the quantity of each item presently in stock, for example.”
Regarding claim 10, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising obtaining one or more rules from a user, each rule defining a risk level for triggering an exchange process.” Schoenharl discloses, in col. 8, l. 63 to col. 9, l. 6, “In some embodiments, the 
Regarding claim 11, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising defining one or more rules based on historical data and the one or more contextual factors.” Schoenharl discloses, in col. 8, l. 63 to col. 9, l. 6, “In some embodiments, the healthy inventory level H and breakeven time T.sub.be may be determined relative to another inventory policy. For example, an enterprise may establish a target inventory level S of a particular item 135 that may be used for planning and managing inventory levels of that item 135. In some embodiments, S may be determined by an optimization process configured to determine an optimal level of inventory given various 
Regarding claim 12, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising triggering an alert notification for a user, the alert notification recommending exercise of a buyback option and identifying one or more items in an inventory that qualify for an exchange provision.” Schoenharl discloses, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken.” Schoenharl also discloses, in col. 12, ll. 61-67, “In other embodiments, IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The generating of reports in Schoenharl reads on the claimed “triggering an alert notification for a user,” and the reporting 
Regarding claim 13, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising sending an alert notification to a distributor, the alert notification comprising a recommendation to consider moving the item at risk of losing market value to a different location.” Schoenharl discloses, in col. 12, ll. 61-67, “In other embodiments, IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The contacting of the vendor in Schoenharl reads on the claimed “sending an alert notification to a distributor,” and directing unhealthy inventory to be picked and packaged for return in Schoenharl reads on the claimed “recommendation to consider moving the item at risk of losing market value to a different location.”
Regarding claim 14, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising ordering one or more of the candidate substitute items based on one or more of an item's expiry date, an item's profit-worthiness, and a user defined priority.” Lee discloses, on p. 5/16, “Suppose a 
Regarding claim 15, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising determining an identity and location of a distributor for exchanging the item at risk of losing market value and at least one of the one or more candidate substitute items.” As noted above, the combination of Schoenharl, Lee, and Yan teaches aspects that read on the claimed “exchanging,” “item at risk of losing market value,” and “candidate substitute items.” Schoenharl also discloses, in col. 2, ll. 28-30, “Specifically, in the illustrated embodiment, items 135 may be received from one or more suppliers, such as manufacturers, distributors, wholesalers, etc. at receiving area 120.” Schoenharl further discloses, in col. 12, ll. 61-67, “In other embodiments, IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The interactions with vendors, including distributors, in Schoenharl, reads on the claimed “determining an identity and location of a distributor.”

“The method of claim 1, further comprising displaying a list of items at risk of losing market value, a list of the one or more candidate substitute items, or both.” Schoenharl discloses, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken. The report of unhealthy inventory items in Schoenharl reads on the claimed “displaying a list of items at risk of losing market value.”
Regarding claim 17, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, wherein content and advisory text are superimposed on a live image of the item at risk of losing market value in a store.” Schoenharl discloses, in col. 5, ll. 57-60, “A sales channel may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request.” Schoenharl also discloses, in col. 5, l. 65 to col. 6, l. 7, “For example, a retail enterprise that generally sells merchandise to end consumers (e.g., as merchandise not generally intended for resale as new) may sell through an online, web-based channel that may include an online catalog or portal configured to display information about items 135, a web-based order entry system such as a virtual shopping cart or other system, a status tracking tool through which customers may track the status or progress of orders, a search engine, or any of a number of other features suitable for promoting the conduction of sales transactions.” Schoenharl further discloses, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or 
Regarding claim 18, the combination of Schoenharl, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising displaying a visual indication of a risk level associated with each item at risk of losing market value.” Schoenharl discloses, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken. The information about unhealthy inventory in the report of Schoenharl reads on the claimed “displaying a visual indication of a risk level,” and the items associated with unhealthiness in the report of Schoenharl read on the claimed “associated with each item at risk of losing market value.”
.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenharl in view of Lee, further in view of Yan, and further in view of Anonymous. “Smart Commerce Mobility Using Region Profiles.” IP.com Prior Art Database Technical Disclosure, IP.com Number: IPCOM00240347D: IP.com Electronic Publication Date: January 25, 2015. (“Anonymous”).
Regarding claim 4, Anonymous discloses the following limitations that do not appear to be explicitly taught by the combination of Schoenharl, Lee, and Yan:
“The method of claim 1, further comprising learning a localized demand for a given item by mining data from a plurality of users.” Anonymous discloses, in p. 2, “Social Media (Dynamic and Static): The system uses input from social media websites receive trending items in the region. In addition, based on a national calendar, information about national events may be used. For example, as a national independence day nears, the demand for patriotic items (e.g., flags) may increase.” The use of inputs relating to a region to gauge demand for items in Anonymous reads on the claimed “learning a localized demand for a given item,” and the inputs used combing from social media websites in Anonymous reads on the claimed “by mining data from a plurality of users.”

Regarding claim 5, the combination of Schoenharl, Lee, Yan, and Anonymous teaches the following limitations:
“The method of claim 1, further comprising determining an impact of an event on item demand, a risk for the item, or both by analyzing one or more events from social media websites.” Anonymous discloses, in p. 2, “Social Media (Dynamic and Static): The system uses input from social media websites receive trending items in the region. In addition, based on a national calendar, information about national events may be used. For example, as a national independence day nears, the demand for patriotic items (e.g., flags) may increase.” The generation of demand information in Anonymous, based on the occurrence of the national independence day, reads on the claimed “determining an impact of an event on item demand,” and the use of inputs from social media websites for such purposes in Anonymous reads on the claimed “analyzing” “events from social media websites.” The rationales for combining Anonymous with Schoenharl, Lee, and Yan to reject claim 5 are the same as the rationales used to combine the references in the claim rejections above.
Regarding claim 6, the combination of Schoenharl, Lee, Yan, and Anonymous teaches the following limitations:
“The method of claim 5, further comprising monitoring and evaluating social media for one or more posts related to one of the events.” Anonymous discloses, in p. 2, “Social Media (Dynamic and Static): The system uses input from social media websites receive trending items in the region. In addition, based on a national calendar, information about national events may be used. For example, as a national independence day nears, the demand for patriotic items (e.g., flags) may increase.” The use of data associated with the trending items in Anonymous reads on the claimed “monitoring and evaluating social media for one or more posts,” and the data being associated with national events in Anonymous reads on the claimed “related to one of the events.” The rationales for combining Anonymous with Schoenharl, Lee, and Yan to reject claim 6 are the same as the rationales used to combine the references in the claim rejections above.
Regarding claim 7, the combination of Schoenharl, Lee, Yan, and Anonymous teaches the following limitations:
“The method of claim 1, further comprising triggering a buyback process based on an event that indicates business of retailers may be affected.” As noted above, the combination of Schoenharl, Lee, and Yan already teaches aspects that read on the claimed “triggering a buyback process,” where demand forecasts play a role in the “triggering.” Anonymous discloses, on p. 2, predicting demand based on “Weather Condition” and “Medical & Health Outbreaks.” The weather events and outbreaks of Anonymous read on the claimed “based on an event that indicates business of retailers may be affected.”
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenharl in view of Lee, further in view of Yan, and further in view of Traykov, Meotdi, et al. "Using partial differential equations for pricing of goods and services." Scientific Annals of Economics and Business 63.2 (2016). (“Traykov”).

“The method of claim 1, further comprising evaluating a buyback provision cost function, wherein the buyback provision cost function considers a current price of the item, a buyback duration, a prevailing government interest rate, and an inflation rate, wherein the buyback provision cost function is a variant of a partial differential equation, wherein a value V of a buyback contract is obtained by solving the variant of the partial differential equation, wherein the partial differential equation is:
    PNG
    media_image1.png
    57
    309
    media_image1.png
    Greyscale
subject to boundary conditions based on variables S and K,
    PNG
    media_image2.png
    30
    220
    media_image2.png
    Greyscale
,where S is an initial selling price of an item, K is a buyback price, r is a prevailing interest rate, t is a time, T is an end of a buyback program, and σ is a measure of uncertainty.” Traykov discloses, on p. 292, a differential equation (1) nearly identical to the claimed “partial differential equation;” and Traykov also discloses, on p. 293, a boundary condition nearly identical to the claimed “boundary conditions.”
Traykov discloses pricing of goods and services (see p. 291), similar to the claimed invention and the combination of Schoenharl, Lee, and Yan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the calculations and determinations used to generate inventory health metrics in the combination of Schoenharl, Lee, and Yan, to include the differential equation and boundary 

Response to Arguments
In view of the amendment to claim 7 in the Amendment/Response, the previous rejection of claim 7 under 35 USC 112(b) has been reconsidered and withdrawn for being moot.
On pp. 8-11 of the Amendment/Response, the applicant argues that the previous rejection of claims 1-20 under 35 USC 101 is improper. More specifically, on pp. 9 and 10 of the Amendment/Response, the applicant argues that claim 1 does not recite an abstract idea, highlighting multiple limitations from claim 1, and in particular, the claimed “highlighting the item in an image captured by and displayed on an electronic user device to indicate that the items is losing value or is at risk of losing value.” On p. 10 of the Amendment/Response, the applicant argues that claim 1 recites limitations indicative of integration into a practical application at least because they are directed to improvements in the relevant technical field and are directed to application or use of a particular machine. On p. 11 of the Amendment/Response, the applicant argues that an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces, and that the claimed “facilitates an exchange” limitations of claim 1 are such an inventive, non-generic arrangement of components. Also on p. 11 of the Amendment/Response, the applicant argues that claims 17 and 18 recite limitations that provide the eligibility-warranting integration based on the claimed “superimposed on a live image” and “displaying a visual indication” limitations of claims 17 and 18, respectively.
The examiner finds the applicant’s arguments above, for the most part, unpersuasive. Each of the applicant’s arguments is addressed in one of the paragraphs below.
	First, the examiner continues to assert that claim 1 recites mostly abstract idea elements, which encompass some of the claimed “highlighting the item” aspects from claim 1. Admittedly, other aspects of the claimed “highlighting the item” limitation are viewed as 
	Further, the examiner continues to assert that the additional elements of claim 1 fail to provide the necessary integration under Step 2A, Prong Two of the patent eligibility analysis because they are analogous to: “Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone,” “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result,” and “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly,” all of which are examples the courts have indicated may not be sufficient to show an improvement in computer-functionality. (See MPEP 2106.05(a)(I).) The additional elements of claim 1 also recite aspects analogous to: “A commonplace business method being applied on a general purpose computer” and “Gathering and analyzing information using conventional techniques and displaying the result,” both of which are examples the courts have indicated may not be sufficient to show an improvement to technology. (See MPEP 2106.05(a)(II).) Also, the additional elements of claim 1 recite aspects that are analogous to applying the abstract ideas using a general purpose computer through conventional functioning of such a computer, with the use of databases, communicating with systems, and capturing and displaying images being conventional functions of general purpose computers, which does not qualify as a particular machine. (See MPEP 2106.05(b)(I).) Further still, the additional elements of claim 1 recite aspects that are analogous to: “Receiving or transmitting data over a network, e.g., using the 
	Furthermore, even if, as the applicant asserts, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces, per Bascom, the examiner continues to maintain that claim 1 does not recite an inventive concept under Step 2B of the eligibility analysis. The examiner’s position is not based primarily on a view one way or the other regarding the Bascom rationale highlighted by the applicant. Rather, the examiner’s position is that claim 1 fails under Step 2B because the additional elements of Step 2B do not constitute improvements in accordance with MPEP 2106.05(a), and instead constitute well-
	Finally, in view of the amendments to claim 1, and the applicant’s arguments regarding claim 17 on p. 11 of the Amendment/Response, the 35 USC 101 rejection of claim 17 has been reconsidered and withdrawn.
Applicant’s arguments with respect to the 35 USC 103 rejections of claims 1-20 have been considered but are moot because new grounds of rejection have been applied that do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2009/0132333 A1 to Sheffer et al. discloses an option exchange for components, involving suppliers and customers. (See title, abstract.)
U.S. Pat. App. Pub. No. 2012/0084119 A1 to Vandehey et al. discloses managing excess inventory. (See abstract.)
U.S. Pat. App. Pub. No. 2012/0203567 A1 to Seul et al. discloses fulfilling a need for at least one perishable item. (See abstract.)
U.S. Pat. App. Pub. No. 2013/0339193 A1 to Ricci et al. discloses structuring, financing, and/or managing inventory transfers. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0304114 A1 to Walker et al. discloses storing an indication of an initial purchase of a first new product from a supplier and by an initial purchaser and facilitating a provision to the initial purchaser of the second product by the supplier and a return of the pre-owned product from the initial purchaser to the supplier. (See abstract.)
Ren, Jinyu, et al. "Coordinating a multi-retailer decentralized distribution system with random demand based on buyback and compensation contracts." Journal of Industrial Engineering and Management (JIEM) 8.1 (2015): 203-216.
Tibrewala, Rajen, Ravi Tibrewala, and P. L. Meena. "Buy-back policy for supply chain coordination: a simple rule." International Journal of Operational Research 31.4 (2018): 545-572.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached (571)272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/            Examiner, Art Unit 3624                                                                                                                                                                                            


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624